 1


 2

 3

 4

 5

 6                                UNITED STATES DI STRICT COURT
                                 WESTERN DISTRICT OF WA SHINGTON
 7                                         AT SEATTLE

 8
      E.L.A. and O.L.C.,
                                                          Case No. 2:20-cv-1524-RAJ
 9
                           Plaintiffs,
                                                          DECLARATION OF E.L.A. IN
10
                      V.                                  SUPPORT OF OPPOSTION TO
                                                          MOTION TO TRANSFER VENUE
11
      UNITED STATES OF AMERICA,                           AND PARTIAL MOTION TO
                                                          DISMISS
12
                           Defendant.
13

14 I, E.L.A., hereby declare:

15        1.    My name is E.L.A. I am over the age of 18, and I am submitting this declaration in

16   support of my opposition to the Defendant's motion to transfer this case and the partial motion to

17   dismiss.

18        2.    I have lived in Washington for almost two years, since I arrived in the United States

19   in March 2019. This is the only place that I have lived with my family in the United States. I

20   consider Washington my home. I want to stay in Washington, and I do not intend to move

21   anywhere else in the United States.

22        3.    I understand that the government has asked the Court to move this case to Texas,

23   where I was arrested and deported. Having to litigate this case in Texas would likely be

24   impossible for me, as I don't have the resources for me and my son to travel, and I also don't

     DECL. OF E.L.A. IN OPP. TO MOT. TO TRANSFER                NORTHWEST IMMIGRANT RIGHTS PROJECT
     VENUE AND PARTIAL MOT. TO DISMISS                                       615 Second Avenue, Suite 400
     Case No. 2:20-cv-1524-RAJ                                                         Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
     have anyone to care for my other son, and for this reason, I respectfully ask the Court not to

 2   grant the government's request.

 3        4.     I currently live in Seattle, Washington, with my son O.L.C and my younger son. We

 4   rent an apartment.

 5        5.    I work at a seafood market in Seattle, Washington, and I have worked there for more

 6   than a year. I have a work permit and I am lawfully employed. I earn around $1350 every two

 7 weeks, but I struggle financially. Much of my earnings goes towards rent. I also support my

 8   family financially: I pay for the food, clothes, and basic needs of my two sons in the United

 9   States. In addition, I send money to support my family in Guatemala.

10        6.    Because of the COVID-19 pandemic, I lost my job for a short time when the seafood

11   market closed. Since the market reopened, my coworkers and I have had to take COVID-19 tests.

12   Some of my coworkers tested positive for COVID-19 and had to stop working. I consider myself

13   lucky because I have remained healthy and have been able to work. But, the pandemic continues

14   and I know that, if I got sick, I would have to stop working, making our financial situation even

15   more difficult.

16        7.    I have virtually no savings in my bank accounts, and I do not have extra money to

17   purchase plane tickets. This would make it very difficult, if not impossible, for me to travel to

18   Texas or New York in this case. In addition to plane flights, I would have to pay for hotels and

19   food. I simply don't have the money to do this. And even if I somehow could borrow that

20   money, I would then have to miss work while traveling, which would put me in jeopardy of

21   losing my job. Even if my work gave me permission, that would be very difficult to lose out on

22   each day of earnings.

23        8.    Washington is home for me. I have worked at the seafood market for more than a

24   year, and my bosses are good to me. I like the work. My children are enrolled in classes in

     DECL. OF E.L.A. IN OPP. TO MOT. TO TRANSFER                 NORTHWEST IMMIGRANT RIGHTS PROJECT
     VENUE AND PARTIAL MOT. TO DISMISS                                        615 Second Avenue, Suite 400
     Case No. 2:20-cv-1524-RAJ                                                          Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
 1   Washington schools, and they have told me that they like their teachers. I have a good support

 2   network here. My friends in Washington are like family- they support me and my two children,

 3   and my children often spend time with my friends and their children after the school day is over.

 4   I was referred to a local aid organization called Refugees Northwest, and a social worker there

 5   supported our family during difficult financial times by giving us gift cards and clothing. My

 6   family and I also are connected with a church in Washington. The church has been closed to the

 7   public due to the COVID-19 pandemic, but I have been able to converse with a priest

 8   individually, and he has supported my family emotionally and spiritually. I do not have any plans

 9   to leave Washington, and I want to stay here.

10        9.    I have many obligations in Washington that would make it difficult to pursue a case

11   in Texas or New York. I applied for asylum because I fear return to Guatemala. I received death

12 threats because I advocated for indigenous land rights, and my family was threatened and

13   harmed. I am in removal proceedings before the Seattle Immigration Court, and my asylum

14   application is pending with the Court.

15        10.   Additionally, my children are enrolled in schools in Washington state. It would be

16   impossible for me to leave my children in Washington while I traveled to Texas or New York. I

17   am their father, and I need to be with them in order to care for them. Especially after I was

18   separated from my child before, I could not agree to leave them behind now.

19        11.   I understand that in the Defendant's motion, they have shared a document where I

20   told an immigration officer that I intended to go to Philadelphia, Pennsylvania, the first time I

21   entered the United States. I had to give a location, and that was a city where I knew someone

22   lived. But I have nothing that ties to me Philadelphia. I do not plan to move to Philadelphia or

23   anywhere else. I do not want to live in Philadelphia, Pennsylvania, or any place besides the state

24   of Washington. I feel supported by my friends and community in Washington. My immigration

     DECL. OF E.L.A. IN OPP. TO MOT. TO TRANSFER                 NORTHWEST IMMIGRANT RIGHTS PROJECT
     VENUE AND PARTIAL MOT. TO DISMISS                                        615 Second Avenue, Suite 400
     Case No. 2:20-cv-1524-RAJ                                                          Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
     case is in Washington and I could not move it without the permission of the immigration court.

2    My home and my job is in Washington, and I intend to remain here.

3         12.   I also understand that in the Defendant's motion, the government suggested to the

4    Court that the government offered to reunite me with O.L.C. prior to my removal in July 2018.

5    This is not true. In fact the government tricked me. They told me they were going to reunite me

6    with my son but instead they deported me. The government removed me to Guatemala and did

7    not give me the opportunity to reunify with O.L.C. After I was sent back to Guatemala, a number

8    of people contacted me to discuss reunification with O.L.C. It is difficult for me to recall all of

9·   the people with whom I spoke while I was in Guatemala because, at the time, I was afraid for my

10   life and the lives of my family. It was not safe for us in Guatemala, and it was not safe for O.L.C

11   to be returned there. I certainly did not want him to be returned to Guatemala because he would

12   be in the same danger as I was in.

13


14

15

16

17

18

19


20

_1


22


23


24

     DECL. OF E.L.A. IN OPP. TO MOT. TO TRANSFER                  NORTHWEST IMMIGRANT RIGHTS PROJECT
     VENUE AND PARTIAL MOT. TO DISMISS                                         615 Second Avenue, Suite 400
     Case No. 2:20-cv-1524-RAJ                                                           Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
 1          I, E.L.A., declare under penalty of perjury of the law of the State of Washington and the

 2   United States that the foregoing is true and correct.

 3   DATED this 8th day of February, 202 1.

 4

 5                                     E.L./\
                                    E.L.A.
 6


 7


 8

 9

10

11

12

13

14

15

16

17

18

19


20

21

22

23

24

     DECL. OF E.L.A. IN OPP. TO MOT. TO TRANSFER               NORTHWEST IMMIGRANT RIGHTS PROJECT
     VENUE AND PARTIAL MOT. TO DISMISS                                         615 Second Avenue,   Suite 400

     Case No. 2:20-cv-1524-RAJ                                                           Seattle, WA    98104
                                                                                        Tel.   (206) 957-8611
 1                               CERTIFICATE OF INTERPRETATION


2               I, Audrey Gilliam, hereby certify that I read the foregoing to E.L.A. in Spanish, and

 3   that he indicated that he understood the response and agreed to their contents. I further certify

 4   that I am competent in both English and Spanish to render and certify such interpretation.

 5   DATED this 8th day of February, 2021.

 6
                                                   Au. ey Gilli
 7                                                 No iwest Immigrru t Rights Project
                                                   615 Second Ave, Suite 400
 8                                                 Seattle, WA 98104
                                                   (206) 957-8614
 9                                                 audrey@nwirp.org

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     DECL. OF E.L.A. IN OPP. TO MOT. TO TRANSFER                 NORTHWEST IMMIGRANT RIGHTS PROJECT
     VENUE AND PARTIAL MOT. TO DISMISS                                        615 Second Avenue, Suite 400
     Case No. 2:20-cv-1524-RAJ                                                          Seattle. WA 98104
                                                                                       Tel. (206) 957-8611
                                     CERTIFICATE OF SERVICE


 2          I hereby certify that on February 8, 2021, I electronically filed the foregoing with the

 3   Clerk of the Court using the CM/ECF system, which will send notification of such filing to those

 4   attorneys of record registered on the CM/ECF system.

 5          DATED this 8th day of February, 2021.

 6          sf Aaron Korthuis
            Aaron Korthuis
 7          Northwest Immigrant Rights Project
            615 Second Avenue, Suite 400
 8          Seattle, WA 98104
            (206) 816-3872
 9          (206) 587-4025 (fax)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     DECL. OF E.L.A. IN OPP. TO MOT. TO TRANSFER                 NORTHWEST IMMIGRANT RIGHTS PROJECT
     VENUE AND PARTIAL MOT. TO DISMISS                                        615 Second Avenue, Suite 400
     Case No. 2:20-cv-1524-RAJ                                                          Se<ittle, WA 98 I 04
                                                                                       Tel. (206) 957-8611
